Citation Nr: 0832287	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-30 978	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1965 to July 
1967.  He served in Vietnam from October 1966 to July 1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2003 rating action that denied service 
connection for PTSD.

By decision of April 2007, the Board remanded the issue of 
service connection for PTSD to the RO for further development 
of the evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent, persuasive medical evidence shows that the 
veteran does not have a current valid diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006) and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)) essentially 
include, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

July 2003 pre-rating and May 2007 post-rating RO letters 
collectively informed the veteran and his representative of 
the VA's responsibilities to notify and assist him in his 
claim, and of what was need to establish entitlement to 
service connection for PTSD.  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the 2003 and 2007 RO letters provided notice 
that the VA would make reasonable efforts to help the veteran 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get.  The Board thus finds that the 2003 and 2007 
RO letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, documents 
meeting the VCAA's notice requirements were furnished to the 
veteran and his representative both prior and subsequent to 
the September 2003 rating action on appeal.  The Board thus 
finds that any delay in issuing the full 38 U.S.C.A. 
§ 5103(a) notice was not prejudicial to the veteran because 
it did not affect the essential fairness of the adjudication, 
in that his claim was fully developed and readjudicated after 
notice was provided, as reflected in the May 2008 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  

As indicated above, the veteran and his representative have 
been notified of what was needed to substantiate his claim, 
and afforded numerous opportunities to present information 
and/or evidence in support thereof.  As a result of RO 
development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  Hence, the Board finds that any failure on the part 
of the VA in not completely fulfilling VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  
  
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue, and he and his 
representative were notified of the effective date 
information in the May 2007 RO letter, thus meeting the 
notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all available evidence 
necessary to substantiate his claim, to include obtaining all 
available service medical and personnel records, and 
pertinent post-service VA and private medical records through 
2007.  The veteran was afforded a comprehensive VA 
psychological examination in November 2004. Significantly, 
the veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Service connection requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski,    2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as a result of his 
military service in Vietnam.  He asserts that he observed 
dead bodies and body parts in body bags on an airstrip while 
on guard duty.  He states the he was aboard an airplane that 
received enemy fire.

In this case, the service records show that the veteran 
served in Vietnam from October 1966 to July 1967, and that 
his military occupational specialties were as a cook and 
clerk/typist.  The service medical records are completely 
negative for findings or diagnoses of PTSD.  On July 1967 
separation examination, the veteran denied a history of 
frequent or terrifying nightmares, depression or excessive 
worry, and nervous trouble of any sort, and he was 
psychiatrically normal on examination. 

Neither does the veteran have a valid diagnosis of PTSD 
during the post-service years up to the present time.  
Numerous medical records from J. L., M.D., D. M., M.S.W., K. 
T., M.D., T. F., M.D., M. S., Psy.D., T. S., Ph.D., and North 
Memorial Health Care from 1999 to 2006, as well as VA medical 
records from 2001 to 2007 show various diagnoses of 
depression with panic attacks, a major affective disorder 
(depression with panic), a major depressive disorder, a 
dysthymic disorder, and a generalized anxiety disorder, but 
all are negative for findings or valid diagnoses of PTSD.  
The Board notes that the RO denied service connection for 
major depression with anxiety by ratings actions of March and 
September 2003.  

In October 2007, D. M., M.S.W., the veteran's treating 
psychotherapist for the past 7 years, noted that he had a 
severe case of depression and anxiety which the veteran 
believed began after his military service in Vietnam, and 
opined that it was possible that he suffered from PTSD.  VA 
outpatient records in April, May, and July 2005 variously 
noted a major depressive disorder and PTSD.  However, none of 
these records indicate a valid diagnosis of PTSD conforming 
to 38 C.F.R. § 4.125 that was arrived at after review of the 
veteran's military and medical history, consideration of his 
claimed inservice stressors, and comprehensive psychiatric 
examination and psychometric testing of the veteran.  In this 
regard, the Board notes that D. M.'s numerous clinical 
records of treatment of the veteran from 1999 to 2006 contain 
no diagnosis of PTSD.  Thus, the Board finds that the post-
service medical findings indicating the possible existence of 
PTSD in 2005 and 2007 are not persuasive medical evidence of 
a valid diagnosis of PTSD.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski,       1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993)  (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Rather, the Board finds that the competent, persuasive 
medical evidence in this case, as indicated by comprehensive 
September 2000, November 2002, and November 2004 
examinations, shows that the veteran does not have a current 
valid diagnosis of PTSD.  On comprehensive psychological 
examination by M. S., Psy.D. in September 2000, the veteran 
specifically denied any significant post-traumatic stress 
from the Vietnam war, and after examination the diagnoses 
included recurrent major depressive disorder, dysthymic 
disorder, and panic disorder.  On December 2001 VA 
psychological examination, the clinical psychologist noted 
that the veteran did not meet PTSD criteria, and the 
diagnosis was depression.  Major depression was diagnosed on 
the November 2002 VA psychiatric examination.  On 
comprehensive November 2004 VA examination by the same 
clinical psychologist who evaluated the veteran in December 
2001, the doctor noted that the veteran's dreams did not 
represent anything that happened to him in Vietnam, and that 
he was unable to describe many events and symptoms that met 
the criteria for PTSD.  After a review of the veteran's 
military, social, employment, medical, and psychiatric 
history, including the fact that there was no mention of PTSD 
symptoms during the past 3 years of treatment by his treating 
VA psychiatrist, and current examination of the veteran, the 
examiner opined that the veteran did not meet the criteria 
for PTSD.  In September 2006, the veteran's treating VA 
psychiatrist stated that he had treated the veteran since 
2000 for a serious depressive disorder that had its onset in 
1994.  An October 2006 VA PTSD screen was negative.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West 2002).  Where, as here, the 
competent, persuasive evidence does not provide valid indicia 
of the disability for which service connection is sought (and 
hence, no evidence of a nexus between that disability and 
service), there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the record 
contains no competent, persuasive medical evidence of the 
existence of a current valid diagnosis of PTSD, the Board 
finds that service connection for that claimed disability is 
not warranted. 

In addition to the medical evidence of record, the Board also 
has considered the assertions of the veteran and his 
representative advanced in written statements in connection 
with the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (persuasive) 
opinion on a medical matter-such as whether he currently 
meets the diagnostic criteria for PTSD.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  The Board 
emphasizes that medical matters such as diagnosis, causation, 
and etiology are solely within the province of trained 
medical professionals.  See, e.g., Jones v. Brown, 7 Vet. 
App. 134, 137 (1993).  Hence, the assertions of the veteran 
in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


